By an act of the General Assembly passed at the session of 1850-'51, chapter 329, the plaintiffs are constituted a corporation with all the necessary and usual powers and provisions of principal corporations. Section 30 provides that the county court of Cabarrus shall grant no license to retail spirituous liquors by the small measure within said town, unless the applicant shall have first obtained from the board of commissioners their certificate of their assent to the same, and for which they are authorized to demand the sum of $10 for the benefit of the town.
In April, 1857, among other ordinances passed and duly published was one entitled "Town taxes," which incorporated a provision of the general law entitled "Towns" (Rev. Code, chap. 111, sec. 13), and levied a tax of $25 for a revenue "on all persons (apothecaries and druggists excepted) retailing liquors or wines of the measure of a quart or less."
The defendants were the owners of a grocery in said town and sold liquors and wines by the measure of a quart. They had no license to retail. They refused to pay the tax of $25 thus levied, and this suit was brought by a warrant to recover the same.
The only question intended to be submitted to this Court was whether the defendants were liable to this tax of $25.
On the foregoing facts, his Honor being of opinion with the plaintiffs, gave judgment pro forma accordingly. Defendants appealed to this Court.                                                          (183) *Page 140 
We are not informed upon what ground the recovery is resisted in this case, and are unable to discover any. The general law empowering our incorporated towns to raise a revenue by taxing certain specified objects provides that a tax not exceeding $25 may be levied on all persons (apothecaries and druggists excepted) retailing and selling liquors and wines of the measure of a quart or less. The tax in question seems to be in strict conformity with this power. The power of the Legislature to tax dealers in spirituous liquors at will, restrained only by their sense of justice and the interests of the country, we take to be unquestionable. The legislative authority to delegate this power has been exercised from the foundation of the Government, and is equally well fixed. We are not aware of anything in the laws by which these powers have been parted with or abridged.
The indictable character of retailing in quantities less than a quart without license does not at all touch the taxing power.
By the general revenue law a tax in behalf of the State of 5 per cent is levied on capital invested by dealers in liquors, etc.; Rev. Code, chap. 99, sec. 24.
This exercise by the Legislature of the power to tax, and the delegation of it at the same time within certain limits, in respect to the same objects, is of frequent occurrence in the Code of the State.
The two taxes are imposed for different purposes. It would be perfectly competent for the Assembly to do both: to tax an object to a certain extent for one purpose, and again to tax it in a similar way for another purpose. And we see no good reason why it may not divide and delegate a portion of this power when it is necessary (184)  or expedient to do so.
The government of North Carolina, in respect to the power of taxation, has been conducted in this way from the beginning.
The Legislature exercises directly a portion of the taxing power for State purposes, the county court, under authority from the Legislature, exercises another portion for county purposes, and incorporated towns still another portion for corporation purposes, all upon the same objects of taxation.
We are of opinion that the pro forma judgment below, for the plaintiff, is correct.
PER CURIAM.                                               Affirmed. *Page 141